EXHIBIT 2.2

ASSIGNMENT OF OPERATING RIGHTS

This Assignment entered into by and between GLADSTONE ENERGY, INC., a Delaware
corporation, with offices at 3500 Oak Lawn, Suite 590, LB 49, Dallas, Texas
75219, hereinafter referred to as "Assignor", and EXCO RESOURCES, INC., a Texas
corporation, with offices at 5735 Pineland, Suite 235, Dallas, TX 75231,
hereinafter referred to as "Assignee".

W I T N E S S E T H:

Assignor, for $10.00 cash and other valuable consideration, the receipt of which
is acknowledged, does hereby assign, transfer and convey unto Assignee, its
successors and assigns, the following: (i) all of Assignor's undivided 37.5%
interest in the operating rights in the Mesaverde Formation in and under the
leases and lands specifically described under A below, (ii) all of Assignor's
undivided 37.5% interest in the operating rights in the Chacra Formation in and
under the leases and lands specifically described in B below, and (iii) all of
Assignor's undivided 37.5% interest in and to each of the related properties,
rights and interests described in C below:

 

 

     A. MESAVERDE FORMATION OPERATING RIGHTS

 

 

 

 

Well Name:

Federal "J" Nos. 1-A and 1-R

 

Lease No.:

SF 078476

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 11: E/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" Nos. 3 and 3-A

 

Lease No.

SF 078476

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 13: W/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" No. 2A

 

Lease No.:

SF 078478

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 23: E/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" Nos. 1 and 4

 

Lease No.:

SF 078480

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 25: W/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

     B. CHACRA FORMATION OPERATING RIGHTS

 

 

 

 

Well Name:

Federal "J" Nos. 1-A and 1-R

 

Lease No.:

SF 078476

 

Land:

Township 27 North, Range 8 West

 

 

Section 11: E/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" Nos. 3 and 3A

 

Lease No.:

SF 078476

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 13: W/2

 

 

Containing 320 acres, more or less in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" No. 2-A

 

Lease No.:

SF 078478

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 23: E/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

 

Well Name:

Federal "E" Nos. 1 and 4

 

Lease No.:

SF 0768480

 

Land:

Township 27 North, Range 8 West NMPM

 

 

Section 25: W/2

 

 

Containing 320 acres, more or less, in
San Juan County, New Mexico

 

 

 

     C. RELATED PROPERTIES, RIGHTS AND INTERESTS

 

(1)

All wells (whether producing, non-producing, shut-in, abandoned or temporarily
abandoned and whether oil wells, gas wells, saltwater disposal wells, injection
wells or water wells) located on the leases and lands described in A and B
above, together with all of the personal property and equipment used or obtained
in connection with such wells, including, but not limited to, all casing, pipe,
tubing, rods, separators, well-head and in-hole equipment, tanks, motors,
fixtures and other such personal property and equipment;

 

 

 

 

(2)

All permits, licenses, orders, pooling or unitization orders and agreements,
communitization agreements, operating agreements, exploration agreements, farmin
or farmout agreements, letter agreements, processing, transportation or lease
agreements, and other contracts and agreements which, and only insofar as the
same cover, relate or pertain to the leases, lands, and wells described in A, B
and C. (1) above; and

 

 

 

 

(3)

All rights-of-way, easements, servitudes, surface leases, treating facilities,
pipelines and gathering systems which cover, relate or pertain to the leases and
the wells described in A, B and C. (1) above, or which may be necessary or
convenient to be used in connection therewith;


all of the foregoing, together with all appurtenances and additions thereto, and
reversionary and carried interests therein, being herein collectively called the
"Subject Properties".

TO HAVE AND TO HOLD the Subject Properties to Assignee, its successors and
assigns, subject, however, to the following:

This Assignment of Operating Rights shall cover and relate to said leases and
any modifications or extensions thereof insofar as said extensions or
modifications pertain to the formations and lands specifically described above.

The interests herein assigned and conveyed are subject to their proportionate
37.5% share of the royalties provided for in the leases described above and the
outstanding overriding royalties under said leases which, when taken together,
equal 25% of 8/8 of the oil and gas produced, saved and marketed from the
operating rights described above.

Assignor and Assignee agree to comply with all the provisions of Section 202 (1)
to (7), inclusive, of Executive Order 11246 (30 F.R. 12319) which are hereby
incorporated by reference.

The interests herein assigned are subject to all the terms and covenants,
conditions and provisions of: (i) the Assignment of Operating Rights and Working
Interest dated June 16, 1972, from Atlantic Richfield Company to R. C. Wynn
covering the operating rights in the leases and lands described above; and (ii)
that certain Operating Agreement dated August 12, 1980, executed by and among
AAA Operating Company, Inc., as Operator, and Gladstone Resources, Inc., et al,
as Non-Operator, covering the above described leases, lands and operating
rights.

The interests herein assigned are subject to all the terms and covenants,
conditions and provisions of that certain Purchase and Sale Agreement dated
effective August 1, 2000 by and between Gladstone Energy, Inc., as Seller, and
EXCO Resources, Inc., as Buyer, hereinafter called the "PSA".

NOTWITHSTANDING any provision in this instrument or the PSA to the contrary, any
warranties of title of Assignor made herein shall be only as against persons
claiming by, through or under Assignor, and not otherwise.

IN WITNESS WHEREOF

, this Assignment of Operating Rights is executed on the dates of the
acknowledgements hereto, effective however, on the 1st day of August, 2000 at
7:00 a.m. San Juan County, New Mexico time.



ASSIGNOR

ATTEST:                                                        GLADSTONE ENERGY,
INC.

    /s/ Sheila Irons                                      

       By: /s/ Johnathan M. Hill                    
Secretary                                        
                        Johnathan M. Hill, President



 

 

ASSIGNEE

ATTEST:                                                         EXCO RESOURCES,
INC.

     /s/ Richard E. Miller                           

        By:           /s/ Ted W. Eubank                   
Richard E. Miller, Secretary                                  Ted W. Eubank,
President



 

 

ACKNOWLEDGEMENTS

STATE OF TEXAS

COUNTY OF DALLAS

The foregoing instrument was acknowledged before me this    10th    day of
October, 2000, by Johnathan M. Hill, as President of Gladstone Energy, Inc. on
behalf of said corporation.

 

(SEAL)                                                  /s/
Notary                                                
                                                                     Notary
Public

 

 

STATE OF TEXAS

COUNTY OF DALLAS

The foregoing instrument was acknowledged before me this    10th     day of
October, 2000, by Ted W. Eubank, as President of EXCO Energy, Inc. on behalf of
said corporation.

 

(SEAL)                                                  /s/
Notary                                                
                                                                     Notary
Public